Citation Nr: 1702785	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-47 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1989 and from December 1990 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

The Veteran is seeking entitlement to service connection for a back disability, a left knee disability and a right knee disability. 

The Board finds that the RO has not substantially complied with the directives of the prior December 2014 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In the December 2014 remand, the Board previously instructed the Veteran to be scheduled VA examinations for his back, left knee, and right knee.  The Veteran was provided with a VA examination in June 2015.  The examiner opined that the Veteran's conditions were "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness; however, the Board finds this VA opinion inadequate.  The examiner did not provide clear diagnoses for any of the claimed disabilities although abnormalities were found on physical examination.  The examiner stated that there was no current diagnosis associated with the bilateral knee pain despite noting that the Veteran had a history of a diagnosis of degenerative joint disease of the knees and the Veteran having limited range of motion of both knees on examination.  Also, the Veteran had limitation of motion of the back, but the examiner indicated that the Veteran did not now or had ever been diagnosed with a spine disorder.  However, the record clearly shows x-ray findings dated September 2008 of marked narrowing of the L3-4, L4-5, and L5-S1 disc spaces of the spine.  Significantly, service connection is in effect for fibromyalgia and it is not clear whether the Veteran's abnormal findings are related to this disability or distinct disabilities of the back and knees.  

Moreover, the examiner did not consider the Veteran's statements of continuous symptoms relating to the back and knees since service, and merely concluded that the back and bilateral knee disabilities were related to age based on the lack of objective evidence.  Therefore, the Board finds this to be inadequate rationale for the conclusion reached.  Also, the examiner stated that there is no nexus between degenerative joint disease and patellofemoral syndrome of the knees.  No rationale was provided regarding this conclusion.

As the examination results show abnormalities of the back and knees, the service treatment records note a history of a back injury and treatment for a bilateral knee disorder, and the Veteran's competent statements indicate observable chronic symptomatology of the disabilities since service, another examination is necessary in this case.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with an appropriate examination to determine whether she has a low back disorder, left knee disorder, or right knee disorder that are related to her military service.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements of observable chronic symptomatology of the disabilities since service, the examiner must provide an opinion as to whether any currently or previously diagnosed back or knee disorders are related to the Veteran's active duty service.  The examiner must clearly list all previous and current diagnoses of the back, right knee, and left knee and distinguish those symptoms of those disabilities from the Veteran's service-connected fibromyalgia.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated on the merits with consideration of all evidence received.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

